                    Case 1:20-cv-11059-VEC Document 51 Filed 06/17/21 Page 1 of 1
                                                                             JONES DAY
                                                        250 VESEY STREET• NEW YORK, NEW YORK 10281.1047 TELEPHONE:

                                                     +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                                                                                                           Direct Number: (212) 326-7881
                                                                                                                                                jclay@jonesday.com




                                                                               June 17, 2021


BYECF

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                          Re:            Manes v. JPMorgan Chase Bank, NA .., et al.,
                                                         Case No. 1:20-cv-11059-VEC (S.D.N.Y.)

Dear Judge Caproni:

       I am writing to apologize to the Court for not appearing at the June 11, 2021 initial
conference, and to provide an explanation in response to the Court's Order to Show Cause
(ECF No. 48).

         My failure to appear on Friday morning was due to a health issue. Shortly before the
conference, I went to the emergency room at the hospital. While the cause of my symptoms is
still unknown, the doctor who saw me thought that I might have experienced side effects related
to the administration of my second COVID-19 vaccine.

        I apologize to the Court and counsel for the other parties for my failure to appear. I
respectfully suggest that good cause has been shown for why sanctions should not issue. I am
also available to discuss if the Court has any questions.

                                                                                               Respectfully submitted,

                                                                                               Isl Juliana S. Clay "

                                                                                               Juliana S. Clay


cc:           All counsel (by ECF)



 AMSTERDAM      •   ATLANTA       •    BEIJING   •   BOSTON       • BRISBANE   • BRUSSELS       •   CHICAGO   • CLEVELAND      • COLUMBUS    • DALL AS    • DETROIT DUBAI      •
 DOSSELDORF • FRANKFURT                • HONG KONG        • HOUSTON      •   IRVINE   • LONDON       • LOS ANGELES       • MADRID    • MELBOURNE MEXICO CIT Y •        MIAMI   •
 MIL AN   •   MINNEAPOLIS     •       MOSCOW     •   MUNICH   •    NEW YORK    •   PARIS   •   PERTH    •   PITTSBURGH     •   SAN DIEGO SAN FRANCISCO • SAO PAULO • SAUDI
 ARABIA• SHANGHAI• SILICON VALLEY • SINGAPORE• SYDNEY• TAIPEI • TOKYO • WASHINGTON
